Case 8:19-cv-02750-VMC-CPT Document 130 Filed 12/29/20 Page 1 of 29 PageID 2782




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

    CHRISTINA HAEGELE,

          Plaintiff,

    v.                                     Case No. 8:19-cv-2750-T-33CPT

    GRADY JUDD, et al.,

         Defendants.
    ______________________________/

                                    ORDER

          This matter comes before the Court upon consideration of

    Defendants Sheriff Grady Judd, Reginald Green, and Joseph

    Hicks’ Motion for Summary Judgment (Doc. # 99), filed on

    October 21, 2020. Plaintiff Christina Haegele, individually

    and   as   personal   representative     of   the   estate   of    Chance

    Haegele, responded on November 18, 2020. (Doc. # 113). Sheriff

    Judd, Green, and Hicks replied on December 3, 2020. (Doc. #

    118). Haegele filed a sur-reply on December 15, 2021. (Doc.

    # 126). The Motion is granted as set forth below.

    I.    Background

          Chance Haegele was a twenty-year old man with mental

    health issues, including bipolar disorder, schizophrenia, and

    depression.     (Doc.   #   99-9    at    74:4-12).    He    had     been

    involuntarily committed under the Baker Act numerous times,



                                       1
Case 8:19-cv-02750-VMC-CPT Document 130 Filed 12/29/20 Page 2 of 29 PageID 2783




    such that the Polk County Sheriff’s Office was aware of his

    mental health issues. (Id. at 32:8-38:22; Doc. # 112-19; Doc.

    # 112-20; Doc. # 112-21).

          On the night of March 20, 2018, the date of the shooting,

    Chance had been drinking alcohol he obtained from a neighbor.

    (Doc. # 99-9 at 50:17-51:20). He made social media posts that

    appeared suicidal in tone. (Doc. # 99-2 at 1-2). Specifically,

    he posted on Facebook, “I do not want to live.” (Id. at 2).

    He also sent through a social media application a photo of

    himself with the following text: “Tell me why the fuck I

    shouldn’t kill myself. Life is so fucking boring. I don’t

    wanna work for the rest of my life. We are so irrelevant in

    the grand scheme of the universe. I’m never gonna fall in

    love again. Nobody wants a trailer boy.” (Id. at 1).

          An acquaintance of Chance’s,             Christian Morales,       saw

    Chance’s    social   media   posts       and   called   the   Polk   County

    Sheriff’s Office. (Doc. # 99-3 at 7:12-8:9; Doc. # 99-4).

    Morales informed the Sheriff’s Office operator that Chance

    had said that he had killed his mother — Plaintiff Christina

    Haegele (hereinafter, Haegele) — and wanted to kill himself.

    (Doc. # 99-4 at 2:5-9, 5:8-13, 6:1-11; Doc. # 99-3 at 8:18-

    9:11; Doc. # 99-5 at 1).




                                         2
Case 8:19-cv-02750-VMC-CPT Document 130 Filed 12/29/20 Page 3 of 29 PageID 2784




          A Sheriff’s Office operator called Chance about what

    Morales had said. (Doc. # 99-6). Chance denied having killed

    his mother or being suicidal. (Id.). Rather, Chance told the

    operator his apparently suicidal messages were about his

    disappointment over his poor performance during a video game.

    (Id.). The operator also spoke with Haegele to confirm she

    was alive. (Id.). The operator called a second time to ask

    Chance for his address. (Doc. # 99-7).

          A Sheriff’s Office operator then dispatched Deputy Adrin

    McGough to Chance’s       address.    (Doc. # 99-5 at 2).       Other

    deputies were dispatched to the scene as backup, including

    Deputy Hicks and Deputy Green. (Id.).

          Haegele called 911 and advised the operator that Chance

    had taken her shotgun, that the shotgun didn’t have any

    bullets in it, and that Chance wanted the cops to shoot him.

    (Doc. # 99-8 at 2:5-25; Doc. # 99-5 at 2; Doc. # 99-9 at

    55:25-56:4). Indeed, Haegele testified that she told 911 that

    Chance had “got [her] shotgun” and “probably want[ed] [the

    police] to shoot him.” (Doc. # 99-9 at 55:25-56:4). The 911

    operator    relayed   this   information   to   a   Sheriff’s   Office

    operator. (Doc. # 99-8 at 2:2-3:4; Doc. # 99-5 at 2).

          Deputy McGough arrived first out of the three, at which

    point Haegele approached him and stated that Chance had


                                      3
Case 8:19-cv-02750-VMC-CPT Document 130 Filed 12/29/20 Page 4 of 29 PageID 2785




    removed a shotgun from her room. (Doc. # 99-10 at 7:20-8:10).

    According to Haegele, she told Deputy McGough that the gun

    was unloaded. (Doc. # 99-9 at 55:6-8). Deputy McGough took a

    protective shield from his patrol car and then saw Chance

    sitting in a neighbor’s yard while holding the shotgun. (Doc.

    # 99-10 at 8:11-9:19). Deputy McGough saw Haegele run towards

    Chance. (Id. at 9:15-23).

           Deputy Green arrived second out of the three, and grouped

    together with other deputies on scene when he arrived. (Doc.

    # 99-11 at 7:8-8:5). Someone said that they had seen Chance,

    at which point Deputy Green saw Chance and Haegele at the end

    of the road. (Id. at 8:6-8:16).

           Deputy Hicks arrived last of the three, while the group

    of    deputies,    including    McGough   and   Green,   were   already

    walking down the street towards a disturbance at the end of

    the road. (Doc. # 99-12 at 8:5-9:23).

           At the end of the road, Haegele had approached Chance

    and attempted to wrestle the shotgun away from him. (Doc. #

    99-11 at 8:6-9:4; Doc. # 99-10 at 9:20-23, 10:14-11:3; Doc.

    #    99-9   at   56:21-57:25,   83:5-21).   Chance   ultimately    took

    control of the shotgun and fled with it. (Doc. # 99-11 at

    8:18-9:20, 10:2-22; Doc. # 99-10 at 11:4-16, 11:25-12:7; Doc.

    # 99-9 at 57:10-19). According to Hicks, after the struggle,


                                       4
Case 8:19-cv-02750-VMC-CPT Document 130 Filed 12/29/20 Page 5 of 29 PageID 2786




    Haegele told Deputy Hicks that she did not know if Chance had

    found the bullets for the shotgun. (Doc. # 99-12 at 10:4-9).

    But Haegele testified that, immediately after her struggle

    with   Chance,   she   told   an   officer   that   the    shotgun      was

    unloaded. (Doc. # 99-9 at 57:19-23).

           The deputies on scene began to search the surrounding

    residential area in pursuit of Chance. (Doc. # 99-10 at 12:13-

    20; Doc. # 99-12 at 10:4-10:13; Doc. # 99-11 at 9:17-20). At

    some point during the search, Deputies Green and Hicks decided

    to check in-between the residences together. (Doc. # 99-12 at

    12:11-13:4; Doc. # 99-11 at 14:2-20). Deputies Green and Hicks

    walked in-between the residences, working their way back to

    where Chance had fought with Haegele over the shotgun. (Doc.

    # 99-12 at 13:5-10; Doc. # 99-11 at 14:20-25).

           While Chance was fleeing from the officers after the

    struggle, Chance sent two pictures of himself through a social

    media application: one shows Chance armed with a shotgun and

    is   captioned   “Coming   after    me   with   ARs”;     the   other    is

    captioned “They’re gonna take me away tonight.” (Doc. # 99-2

    at 3-4; Doc. # 99-13 at 27:19-29:23).

           While the deputies were searching for Chance, Haegele

    called her nephew, Scott Staten, Jr., who recorded their phone

    conversation. (Doc. # 99-14 at 13:1-9, 13:24-14:11; Doc. #


                                       5
Case 8:19-cv-02750-VMC-CPT Document 130 Filed 12/29/20 Page 6 of 29 PageID 2787




    99-15). On that call, Haegele stated that Chance “beat [her]

    up”, “kicked [her] in [her] fucking ribs”, and “fucked up

    [her] arm and . . . kicked [her] in the ribs.” (Doc. # 99-15

    at 4:10, 12-13, 5:5-6). Also, when asked whether the shotgun

    had bullets, Haegele first responded, “No, I never let him

    know where the bullets were” but then stated, “Yeah, but you

    know what? Who knows if he did find them, you know what I

    mean?” (Id. at 5:23-6:4).

           While working their way back in-between the residences,

    Deputies Green and Hicks encountered Chance standing next to

    a shed and a bush tall enough to obscure Chance’s face next

    to that shed. (Doc. # 99-11 at 17:6-18:3, 18:17-22, 19:5-8;

    Doc.   #   99-12   at   37:18-38:9,   38:21-39:12).    Deputy   Green

    testified that Chance was standing with his back to the shed

    and had his head turned to the left. (Doc. # 99-11 at 17:15-

    18:11). He further testified that, at this time, Chance was

    holding the shotgun pointed towards the ground. (Id. at 18:14-

    16).

           Upon seeing Chance with the shotgun, Deputy Green issued

    repeated verbal commands to “Put it down. Put it down. Don’t

    move.” (Doc. # 99-12 at 13:23-14:3; Doc. # 99-11 at 19:1-4).

    Deputy Hicks testified that, when Deputy Green began to issue

    verbal commands and Chance began to move out of the bush,


                                      6
Case 8:19-cv-02750-VMC-CPT Document 130 Filed 12/29/20 Page 7 of 29 PageID 2788




    Deputy Hicks moved towards Deputy Green and saw Chance. (Doc.

    # 99-12 at      15:24-16:4, 16:20-17:4, 19:22-20:3, 22:20-24,

    38:21-39:12,     39:20-40:4).    Both   deputies   testified    that,

    instead of putting down the shotgun, Chance turned his head

    toward Deputy Green and stepped out from behind the bush,

    away from the shed, and toward Deputy Green. (Doc. # 99-11 at

    17:5-14, 18:23-25, 19:5-8; Doc. # 99-12 at 20:4-15, 26:10-

    24, 38:15-20). Deputy Green was standing in front of Chance

    with Chance facing him directly. (Doc. # 99-11 at 19:22-

    20:5).

           According to Deputy Green, Chance raised the shotgun up

    from its lowered position and pointed the shotgun at him.

    (Id.     at   17:5-14,   18:23-18:25).    Deputy    Hicks   likewise

    testified that, when he saw Chance move out of the bush toward

    Deputy Green, he saw that Chance had “something long and

    black” in his hand that “came up” as Chance “lunged” toward

    Deputy Green. (Doc. # 99-12 at 20:5-22, 26:20-24). And, in

    his interview after the shooting, Deputy Hicks stated that

    when Chance “emerged from the bushes” Chance “had something

    in his hand,” but Deputy Hicks did not see clearly that it

    was a shotgun until later. (Doc. # 112-14 at 183-184).

           As Chance was moving toward Deputy Green and beginning

    to raise the shotgun, Deputy Green testified that he continued


                                      7
Case 8:19-cv-02750-VMC-CPT Document 130 Filed 12/29/20 Page 8 of 29 PageID 2789




    to give verbal commands to Chance. (Doc. # 99-11 at 19:12-

    16, 19:22-20:9). Chance continued moving toward Deputy Green

    and raising the shotgun. (Doc. # 99-11 at 18:23-25, 19:12-

    16; Doc. # 99-12 at 20:16-21:5).

          Once Chance had aimed the shotgun at Deputy Green, both

    Deputies Green and Hicks were “in well-founded fear for

    [their] safety and the safety of others.” (Doc. # 99-17 at 6-

    7; Doc. # 99-12 at 27:21-28:9). Deputy Green stated in his

    interview after the shooting that he thought “it was over and

    he was going to get shot.” (Doc. # 99-17 at 6). Both Deputy

    Green and Deputy Hicks discharged their firearms at Chance.

    (Doc. # 99-11 at 19:20-21, 21:1-4, 22:1-6; Doc. # 99-12 at

    21:13-18). Although Deputy Hicks testified in his deposition

    that he did not know who fired first (Doc. # 99-12 at 19:20-

    21), he said during his interview on the night of the shooting

    that Deputy Green fired first. (Doc. # 112-14 at 181). Deputy

    Green fired twelve shots, and Deputy Hicks fired five shots.

    (Id. at 30). Chance ultimately died from his wounds. (Doc. #

    112-13 at 9).

          Deputies Hicks and Green were not the only surviving

    witnesses to the shooting. A resident of the neighborhood,

    Jacqueline    Walsh,   watched   the   shooting   from   her   bedroom




                                      8
Case 8:19-cv-02750-VMC-CPT Document 130 Filed 12/29/20 Page 9 of 29 PageID 2790




    window. (Doc. # 99-16 at 15:13-16, 16:13-22, 19:6-9, 32:25-

    33:11). When asked what she saw, Walsh testified:

          A:   I saw Chance stand there with the gun and the
          officers that were right outside the window asking
          him to put the weapon down. They told him three or
          four times to put the weapon down, and he did not.
          He picked up the weapon, aiming it at them, and
          they opened fire.
          Q:   I heard you say that         Chance   was   standing
          there. Was he standing?
          A:    Yes, he was standing.
          Q:   He wasn’t crouching or lying on the ground or
          sitting down?
          A:    No, sir, he was standing.
          Q:    What did Chance do with the gun in his hand?
          A:    He raised it and pointed it at the officers.
    (Id. at 16:13-17:7).

          Ultimately, the investigation revealed that the shotgun

    was, in fact, unloaded. (Doc. # 112-14 at 33). The autopsy

    report explains that Chance was struck nine times and includes

    details of each gunshot wound. (Doc. # 112-13). As numbered

    by the autopsy report, bullet 1 entered Chance’s right upper

    back and the “direction of the wound path with respect to the

    standard anatomic position is to the left, downward and back

    to front.” (Id. at 3). Bullet 2 entered Chance’s left upper

    back and the “direction of the wound path with respect to the

    standard anatomic position is to the left and back to front.”




                                      9
Case 8:19-cv-02750-VMC-CPT Document 130 Filed 12/29/20 Page 10 of 29 PageID 2791




     (Id. at 4). Bullet 3 entered Chance’s right upper back and

     the “direction of the wound path with respect to the standard

     anatomic position is to the left and downward.” (Id.). Bullet

     4 grazed Chance’s left upper back. (Id.). Bullet 5 entered

     Chance’s left lower torso and the “direction of the wound

     path with respect to the standard anatomic position is to the

     left.” (Id. at 4-5). Bullet 6 entered Chance’s right buttock

     and the “direction of the wound path with respect to the

     standard anatomic position is to the right, downward and back

     to front.” (Id. at 5). Bullet 7 entered “the anterior aspect

     of the right thigh” and the “direction of the wound path with

     respect to the standard anatomic position is to the right and

     front to back.” (Id.). Bullet 8 entered “the anterolateral

     aspect of the left thigh” and the “direction of the wound

     path with respect to the standard anatomic position is to the

     right.”   (Id.   at   5-6).   Finally,    bullet    9   entered   the

     “posteromedial aspect of the left thigh” and the “direction

     of the wound path with respect to the standard anatomic

     position is to the left, downward and back to front.” (Id. at

     6).

           The medical examiner who performed the autopsy, Dr. Vera

     Volnikh, explained that the standard anatomic position is

     when a person is “standing straight up with the palm of [his]


                                      10
Case 8:19-cv-02750-VMC-CPT Document 130 Filed 12/29/20 Page 11 of 29 PageID 2792




     hands in the front.” (Doc. # 112-8 at 7:1-6). She testified

     that “nobody ever is [in] that anatomic position when they

     get shot.” (Id. at 7:5-6).

           Before performing the autopsy, Dr. Volnikh had been

     provided a brief summary of the shooting by the Polk County

     Sheriff’s Office, which stated that Chance had pointed a

     shotgun at a deputy and the deputy fired on Chance. (Id. at

     19:3-19). When she was asked whether her autopsy findings

     gave her “any reason to question” the summary she received,

     Dr. Volnikh responded:

           Not really, because he has some of the wounds in
           the - in the front of the leg, especially in front
           of the leg, and then I guess he’s turning and he
           has on the side and some of in the back. So, no, I
           didn’t have any reason to believe that that’s
           something that it’s not the way that they describe
           it to me.
     (Id. at 22:25-23:10).

           When she was asked whether the gunshot wounds were

     “consistent with crouching,” Dr. Volnikh testified “It[]

     could be crouching. It[] could be bending. I am not sure if

     it’s just crouching.” (Id. at 26:5-13). And, when she was

     asked whether any of the bullet wounds in Chance’s back ended

     with an exit wound out the front of the chest, she responded:

           A:   We have the bullet that[] [goes] lateral. It’s
           go from right to left and back to front, but, again,
           it’s kind of laterally they go, but no exit. I don’t


                                      11
Case 8:19-cv-02750-VMC-CPT Document 130 Filed 12/29/20 Page 12 of 29 PageID 2793




           believe there’s exit in the front. We have two
           bullets — no, there’s no exit in the front. From
           these three wound in the back you’re talking about?
           Q:   Yes.
           A:   No. We have two bullets and one grazed wound,
           which is just graze the skin, you know, right to
           left. And the other will go from right to left too.
           One go just under the skin, kind of hitting the
           wing bone. The other is going kind of back to front,
           but also to the left. So they all come from right
           to left. So mostly he — wherever his left side is
           exposed to the deputy and they’re firing at some
           point, because some of the wound, like I say, it’s
           anterior or on the left, which is lateral.
     (Id. at 25:7-23)(emphasis added).

           After the shooting, Sheriff Judd held a press conference

     during which he stated that “Deputies did what they should

     have done. . . . We weren’t able to stop an unfortunate set

     of events.” (Doc. # 112-23 at 24). A news article reflects

     that Sheriff Judd has made statements in support of deputies

     involved in other shootings. (Doc. # 112-25). For example,

     Sheriff Judd is quoted as saying “We don’t choose to shoot

     people, people choose for us to shoot them. . . . We’re

     distraught for the family as well. But the bottom line is we

     go home at the end of our shift, and if people decide to

     attack us, beat us, try to take guns, we’re going to shoot

     ya.” (Id. at 9).

           Ultimately, neither Green nor Hicks were disciplined for

     the shooting. (Doc. # 112-24 at 16:16-20).


                                      12
Case 8:19-cv-02750-VMC-CPT Document 130 Filed 12/29/20 Page 13 of 29 PageID 2794




           Haegele, individually and on behalf of Chance’s Estate,

     initiated this case on November 5, 2019. (Doc. # 1). Haegele’s

     second   amended   complaint    contains   the     following   counts:

     wrongful death pursuant to Florida Statute § 768.16 et seq.

     (the Florida Wrongful Death Act, the “FWDA”) against (I)

     Sheriff Judd, (II) Green, and (III) Hicks; and 42 U.S.C. §

     1983 excessive force claims against (IV) Sheriff Judd, (V)

     Green, and (VI) Hicks. (Doc. # 44).

           Defendants   seeks   entry    of   summary    judgment   on   all

     claims. (Doc. # 99). Haegele has responded (Doc. # 113), and

     Defendants have replied. (Doc. # 118). With the Court’s

     permission, Haegele has filed a sur-reply. (Doc. # 126). The

     Motion is ripe for review.

     II.   Legal Standard

           Summary judgment is appropriate “if the movant shows

     that there is no genuine dispute as to any material fact and

     the movant is entitled to judgment as a matter of law.”             Fed.

     R. Civ. P. 56(a). A factual dispute alone is not enough to

     defeat a properly pled motion for summary judgment; only the

     existence of a genuine issue of material fact will preclude

     a grant of summary judgment. Anderson v. Liberty Lobby, Inc.,

     477 U.S. 242, 247-48 (1986).




                                        13
Case 8:19-cv-02750-VMC-CPT Document 130 Filed 12/29/20 Page 14 of 29 PageID 2795




           An issue is genuine if the evidence is such that a

     reasonable jury could return a verdict for the non-moving

     party. Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742

     (11th Cir. 1996)(citing Hairston v. Gainesville Sun Publ’g

     Co., 9 F.3d 913, 918 (11th Cir. 1993)). A fact is material if

     it may affect the outcome of the suit under the governing

     law. Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir.

     1997). The moving party bears the initial burden of showing

     the court, by reference to materials on file, that there are

     no genuine issues of material fact that should be decided at

     trial. Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1260

     (11th Cir. 2004)(citing Celotex Corp. v. Catrett, 477 U.S.

     317, 323 (1986)). “When a moving party has discharged its

     burden,   the   non-moving   party    must    then   ‘go   beyond   the

     pleadings,’ and by its own affidavits, or by ‘depositions,

     answers    to   interrogatories,      and    admissions    on   file,’

     designate specific facts showing that there is a genuine issue

     for trial.” Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590,

     593-94 (11th Cir. 1995)(quoting Celotex, 477 U.S. at 324).

           If there is a conflict between the parties’ allegations

     or evidence, the non-moving party’s evidence is presumed to

     be true and all reasonable inferences must be drawn in the

     non-moving party’s favor. Shotz v. City of Plantation, 344


                                      14
Case 8:19-cv-02750-VMC-CPT Document 130 Filed 12/29/20 Page 15 of 29 PageID 2796




     F.3d 1161, 1164 (11th Cir. 2003). If a reasonable fact finder

     evaluating the evidence could draw more than one inference

     from the facts, and if that inference introduces a genuine

     issue of material fact, the court should not grant summary

     judgment. Samples ex rel. Samples v. City of Atlanta, 846

     F.2d 1328, 1330 (11th Cir. 1988). But, if the non-movant’s

     response consists of nothing “more than a repetition of his

     conclusional      allegations,”       summary    judgment     is   not     only

     proper, but required. Morris v. Ross, 663 F.2d 1032, 1034

     (11th Cir. 1981).

     III. Analysis

           A. Section 1983 Claims against Deputies

           Deputies Green and Hicks argue that they are entitled to

     qualified   immunity      for   the    Section    1983     excessive     force

     claims against them. (Doc. # 99 at 9-19).

           “Qualified     immunity     affords       complete    protection       to

     government officials sued individually,” Terrell v. Smith,

     668 F.3d 1244, 1250 (11th Cir. 2012), except in cases where

     “the law preexisting the defendant official’s supposedly

     wrongful act was already established to such a high degree

     that every objectively reasonable official standing in the

     defendant’s place would be on notice that what the defendant

     official    was   doing   would   be       clearly   unlawful      given   the


                                           15
Case 8:19-cv-02750-VMC-CPT Document 130 Filed 12/29/20 Page 16 of 29 PageID 2797




     circumstances.” Pace v. Capobianco, 283 F.3d 1275, 1282 (11th

     Cir. 2002). Qualified immunity “protect[s] from suit ‘all but

     the plainly incompetent or one who is knowingly violating the

     federal law.’” Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir.

     2002)(quoting Willingham v. Loughnan, 261 F.3d 1178, 1187

     (11th Cir. 2001)).

            In order to establish a defense of qualified immunity,

     a government official must first demonstrate that he or she

     was acting within his or her discretionary authority. See

     Dalrymple v. Reno, 334 F.3d 991, 995 (11th Cir. 2003). Haegele

     does not appear to challenge that Hicks and Green were acting

     in their discretionary authority at the time of the shooting.

     (Doc. # 113 at 12-13).

            “Once the defendants establish that they were acting

     within their discretionary authority, the burden shifts to

     the plaintiff to demonstrate that qualified immunity is not

     appropriate.” Lumley v. City of Dade City, 327 F.3d 1186,

     1194 (11th Cir. 2003). The Court follows a two-part analysis

     in determining whether qualified immunity applies. Vinyard v.

     Wilson, 311 F.3d 1340, 1346 (11th Cir. 2002). The first part

     asks    “whether   [the]   plaintiff’s    allegations,     if   true,

     establish a constitutional violation.” Id. (quoting Hope v.

     Pelzer, 536 U.S. 730, 736 (2002)(internal quotation marks


                                      16
Case 8:19-cv-02750-VMC-CPT Document 130 Filed 12/29/20 Page 17 of 29 PageID 2798




     omitted)). The second part asks “whether the right was clearly

     established.” Id. (quoting Saucier v. Katz, 533 U.S. 194, 201

     (2001)(internal quotation marks omitted)). “Both elements .

     . . must be satisfied for an official to lose qualified

     immunity.” Grider v. City of Auburn, 618 F.3d 1240, 1254 (11th

     Cir. 2010).

           Haegele   “must   establish     qualified   immunity   is   not

     appropriate because the facts when viewed in the light most

     favorable to [her] show that [Deputies Hicks and Green]

     violated a constitutional right.” Benson v. Gordon Cnty., 479

     F. App’x 315, 317 (11th Cir. 2012)(citing Mercado v. City of

     Orlando, 407 F.3d 1152, 1156 (11th Cir. 2005)). “At summary

     judgment, [the Court] cannot simply accept the officer’s

     subjective version of events, but rather must reconstruct the

     event in the light most favorable to the non-moving party and

     determine whether the officer’s use of force was excessive

     under those circumstances.” Fils v. City of Aventura, 647

     F.3d 1272, 1288 (11th Cir. 2011)(citing Vinyard, 311 F.3d at

     1347–48 as “evaluating, at summary judgment, the allegedly

     excessive force under the facts as described by the plaintiff,

     notwithstanding the defendant-officer’s different version of

     events”).




                                      17
Case 8:19-cv-02750-VMC-CPT Document 130 Filed 12/29/20 Page 18 of 29 PageID 2799




           Although “the right to make an arrest . . . necessarily

     carries with it the right to use some degree of physical

     coercion,” it remains that “[t]he Fourth Amendment’s freedom

     from unreasonable searches and seizures encompasses the plain

     right to be free from the use of excessive force in the course

     of an arrest.” Lee, 284 F.3d at 1197. “The inquiry into

     whether this right was violated requires a balancing of the

     nature and quality of the intrusion on the individual’s Fourth

     Amendment     interests    against     the   importance     of    the

     governmental interests alleged to justify the intrusion.”

     Tolan v. Cotton, 134 S. Ct. 1861, 1865-66 (2015)(internal

     citation and quotation marks omitted).

           In determining reasonableness, a court “look[s] at the

     fact pattern from the perspective of a reasonable officer on

     the scene with knowledge of the attendant circumstances and

     facts, and balance[s] the risk of bodily harm to the suspect

     against the gravity of the threat the officer sought to

     eliminate.” McCullough v. Antolini, 559 F.3d 1201, 1206 (11th

     Cir. 2009)(citation omitted). The reasonableness of the force

     used “must be judged from the perspective of a reasonable

     officer on the scene, rather than with the 20/20 vision of

     hindsight.” Id. (quoting Graham v. Connor, 490 U.S. 386, 396

     (1989)). A court’s “calculus of reasonableness must embody


                                      18
Case 8:19-cv-02750-VMC-CPT Document 130 Filed 12/29/20 Page 19 of 29 PageID 2800




     allowance for the fact that police officers are often forced

     to make split-second judgments — in circumstances that are

     tense, uncertain, and rapidly evolving — about the amount of

     force that is necessary in a particular situation.” Id.

     (quoting Graham, 490 U.S. at 396-97 (internal quotation marks

     omitted)).

           Courts evaluate several factors, such as “the severity

     of the crime at issue, whether the suspect poses an immediate

     threat to the safety of the officers or others, and whether

     he is actively resisting arrest or attempting to evade arrest

     by flight.” Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1305-

     06 (11th Cir. 2009)(quoting Graham, 490 U.S. at 396). Other

     factors include “(1) the need for the application of force,

     (2) the relationship between the need and amount of force

     used, and (3) the extent of the injury inflicted.” Vinyard,

     311 F.3d at 1347 (quoting Lee, 284 F.3d at 1197-98). The need-

     for-force criterion “is measured by the severity of the crime,

     the danger to the officer, and the risk of flight.” Lee, 284

     F.3d at 1198. “And in deadly force cases we are to determine

     whether the officer had probable cause to believe that the

     suspect posed a threat of ‘serious physical harm’ to the

     officer or others, and whether the officer had given the

     suspect a warning about the use of deadly force, if doing so


                                      19
Case 8:19-cv-02750-VMC-CPT Document 130 Filed 12/29/20 Page 20 of 29 PageID 2801




     was feasible.” Cantu v. City of Dothan, 974 F.3d 1217, 1229

     (11th Cir. 2020). “Not all of the factors are relevant to all

     excessive force cases.” Id.

           Here,   Haegele   has   not    established    a    constitutional

     violation. Taking all the facts in the light most favorable

     to Haegele, Chance was standing and raising the shotgun at

     Deputy Green when Deputies Green and Hicks fired at him,

     resulting in his death.

           The evidence from the autopsy report and Dr. Volnikh’s

     deposition do not create a genuine issue of material fact

     regarding whether Chance was “cowering” in the bush when he

     was shot, as Haegele maintains. While certain entrance wounds

     are on Chance’s back, those wound paths were in a lateral

     trajectory, meaning from Chance’s side. (Doc. # 112-13). Dr.

     Volnikh testified that these wounds “all come from right to

     left” and suggested this had to do with Chance’s side being

     exposed to a deputy during the shooting. (Doc. # 112-8 at

     25:7-23). And, while four of the nine wounds also have a

     downward trajectory in relation to the standard anatomic

     position, five wounds do not have a downward trajectory. (Doc.

     # 112-13). Dr. Volnikh testified that the wounds with downward

     trajectories    could    be   consistent     with       “crouching”   or

     “bending.” (Doc. # 112-8 at 26:5-13). But she also testified


                                         20
Case 8:19-cv-02750-VMC-CPT Document 130 Filed 12/29/20 Page 21 of 29 PageID 2802




     that the autopsy results did not give her any reason to

     question the summary of the shooting she was given — that

     Chance stood and raised a shotgun at a deputy when he was

     shot — and noted a wound in the front of Chance’s leg. (Id.

     at 22:25-23:10).

           Nor do the select crime scene photographs submitted by

     Haegele — which she cited twice in passing but failed to

     actually discuss in her response (Doc. # 113 at 5, 9) — rebut

     the deputies’ testimony, as Haegele now claims in her sur-

     reply. (Doc. # 126 at        5-7).    Sadly, these photos depict

     Chance’s body lying on the ground near a bush with his feet

     near the base of the bush, which is in turn in front of a

     shed. (Doc. # 112-15). They do not suggest that Chance was

     crouched in between the bush and the shed during the shooting,

     rather than standing near the bush. In short, the autopsy

     report, Dr. Volnikh’s testimony, and the select crime scene

     photographs do not raise a genuine issue of material fact

     about whether Chance was cowering and crouching in a bush

     during the shooting.

           While Haegele has attempted to point out discrepancies

     between Deputy Hicks’ interview on the night of the shooting

     and his deposition, the Court does not find the two versions

     of events inconsistent. Regardless, even disregarding Deputy


                                      21
Case 8:19-cv-02750-VMC-CPT Document 130 Filed 12/29/20 Page 22 of 29 PageID 2803




     Hicks’ statements and testimony, there is still the sworn

     testimony of two witnesses — Deputy Green and Ms. Walsh —

     that Chance was standing and facing deputies at the time of

     the shooting. (Doc. # 99-11 at 17:5-19:21; Doc. # 99-16 at

     16:13-17:7).    Furthermore,     both   testified    that,   despite

     commands to drop the weapon, Chance raised the shotgun before

     Deputies Green and Hicks fired. (Doc. # 99-11 at 17:5-14,

     18:23-18:25; Doc. # 99-16 at 16:13-17:7).

           In short, the deputies here had witnessed Chance engage

     in a forceful struggle with Haegele for the shotgun, then

     flee through a residential neighborhood. When Deputies Green

     and Hicks did encounter him, he refused to comply with orders

     to drop the shotgun and actually raised the shotgun at Deputy

     Green.

           Under these circumstances,        Deputies Green and Hicks

     reasonably feared for their safety and the safety of others

     in the area. Shooting Chance — an armed man who threatened

     law enforcement with a deadly weapon — was not a violation of

     the Fourth Amendment. See Garczynski v. Bradshaw, 573 F.3d

     1158, 1168 (11th Cir. 2009)(“[T]he escalation into deadly

     force was justified by Garczynski’s refusal to comply with

     the officers’ commands. After identifying themselves, the

     officers repeatedly ordered Garczynski to show his hands.


                                      22
Case 8:19-cv-02750-VMC-CPT Document 130 Filed 12/29/20 Page 23 of 29 PageID 2804




     They also repeatedly commanded him to drop the phone and then,

     after he raised a gun to his head, to drop his gun. Instead

     of obeying these commands, Garczynski swung the gun from his

     head in the direction of the officers, at which point they

     fired. The officers reasonably reacted to what they perceived

     as an immediate threat of serious harm to themselves.”);

     Montoute v. Carr, 114 F.3d 181, 185 (11th Cir. 1997)(“At least

     where orders to drop the weapon have gone unheeded, an officer

     is not required to wait until an armed and dangerous felon

     has drawn a bead on the officer or others before using deadly

     force.”). Nor was it excessive force for the deputies to shoot

     Chance nine times to dispel the threat. See Jean-Baptiste v.

     Gutierrez, 627 F.3d 816, 821–22 (11th Cir. 2010)(“A police

     officer is entitled to continue his use of force until a

     suspect thought to be armed is ‘fully secured.’” (citation

     omitted)).

           Additionally, that Haegele had informed deputies that

     Chance’s shotgun was unloaded does not change the result. The

     deputies were not required to take Haegele’s word for it and

     wait for Chance to fire on them before using deadly force.

     See Id. at 821 (“[T]he law does not require officers in a

     tense and dangerous situation to wait until the moment a

     suspect uses a deadly weapon to act to stop the suspect.”


                                      23
Case 8:19-cv-02750-VMC-CPT Document 130 Filed 12/29/20 Page 24 of 29 PageID 2805




     (quoting Long v. Slaton, 508 F.3d 576, 581 (11th Cir. 2007))).

     The reasonableness of the deputies’ decision not to treat the

     shotgun as unloaded is underscored by the fact that, despite

     her representations to deputies, Haegele herself was unsure

     if the shotgun was loaded. (Doc. # 99-15 at 5:23-6:4). Again,

     the “calculus of reasonableness must embody allowance for the

     fact that police officers are often forced to make split-

     second     judgments      —    in    circumstances      that   are   tense,

     uncertain, and rapidly evolving — about the amount of force

     that is necessary in a particular situation.” Graham, 490

     U.S. at 396–97. While the fact that the shotgun was unloaded

     renders Chance’s death all the more tragic, it does not

     support that Deputies Green and Hicks acted unreasonably when

     they fired their weapons.

           Similarly, Chance’s mental health struggles and suicidal

     ideation do not convert Deputies Green and Hicks’ actions

     into a constitutional violation. See Shaw v. City of Selma,

     884 F.3d 1093, 1101 (11th Cir. 2018)(“The shooting of a

     mentally ill man was tragic, as such shootings always are,

     but     tragedy    does    not      equate    with   unreasonableness.”);

     Garczynski,       573   F.3d   at    1170    (11th   Cir.   2009)(affirming

     qualified immunity for officers who fatally shot a suicidal

     man).


                                            24
Case 8:19-cv-02750-VMC-CPT Document 130 Filed 12/29/20 Page 25 of 29 PageID 2806




           Because there was no constitutional violation, Deputies

     Green and Hicks are entitled to qualified immunity for the

     Section 1983 claims against them, Counts V and VI. The Motion

     is granted as to these counts.

           B.   Section 1983 Claim against Sheriff Judd

           It is well-established that “a municipality may not be

     held liable under [Section] 1983 solely because it employs a

     tortfeasor.” Bd. of Cnty. Comm’rs of Bryan Cnty. v. Brown,

     520 U.S. 397, 403 (1997). Rather, to recover damages from

     Sheriff Judd under Section 1983, Haegele must show: “(1) that

     [Chance’s] constitutional rights were violated; (2) that the

     municipality    had      a    custom    or   policy     that   constituted

     deliberate indifference to that constitutional right; and (3)

     that the policy or custom caused the violation.” McDowell v.

     Brown, 392 F.3d 1283, 1289 (11th Cir.2004)(citing City of

     Canton v. Harris, 489 U.S. 378, 388 (1989)).

           Because the Court concludes that Deputies Green and

     Hicks did not violate Chance’s constitutional rights, the

     Section 1983 custom or policy claim against Sheriff Judd

     fails. See Rooney v. Watson, 101 F.3d 1378, 1381 (11th Cir.

     1996)(“[A]n inquiry into a governmental entity’s custom or

     policy is relevant only when a constitutional deprivation has

     occurred. Since     we       have   determined   that    Deputy   Watson’s


                                            25
Case 8:19-cv-02750-VMC-CPT Document 130 Filed 12/29/20 Page 26 of 29 PageID 2807




     conduct did not cause the Rooneys to suffer a constitutional

     deprivation, we need not inquire into Volusia County’s policy

     and   custom    relating         to    patrol    vehicle    operation     and

     training.”);        see   also    Garczynski,     573     F.3d   at    1170–71

     (“Garczynski failed to show that any of the named individual

     police officers deprived him of his constitutional rights by

     using excessive or deadly force. Absent a constitutional

     violation,     we    need   not       explore   whether    PBSO’s     policies

     regarding crisis intervention training violated Garczynski’s

     constitutional        rights.     Accordingly,      we     affirm     summary

     judgment in favor of Sheriff Bradshaw.”); Willis v. Mock, 600

     F. App’x 679, 685 (11th Cir. 2015)(“Here, neither Captain

     James nor Sergeant Turner violated Willis’s constitutional

     rights. So Willis’s claim against the City of Apalachicola

     fails. Accordingly, we conclude that the district court did

     not err in granting summary judgment to the city.”).

           Summary judgment is granted for Sheriff Judd on the

     Section 1983 claim against him, Count IV.

           C.   Wrongful Death Claims

           The Section 1983 claims provided the sole source of

     federal jurisdiction in this case, as the parties do not meet

     the requirements of diversity jurisdiction pursuant to 28

     U.S.C. § 1332. Rather, the Court concludes that supplemental


                                             26
Case 8:19-cv-02750-VMC-CPT Document 130 Filed 12/29/20 Page 27 of 29 PageID 2808




     jurisdiction pursuant to 28 U.S.C. § 1367 supplies the only

     remaining basis for jurisdiction over the FWDA claims.

           “The dismissal of [a plaintiff’s] underlying federal

     question claim does not deprive the [c]ourt of supplemental

     jurisdiction over the remaining state law claims.” Baggett v.

     First Nat. Bank of Gainesville, 117 F.3d 1342, 1352 (11th

     Cir. 1997). “Indeed, under 28 U.S.C. § 1367(c), the Court has

     the   discretion     to   decline     to   exercise    supplemental

     jurisdiction over non-diverse state law claims, where the

     [c]ourt has dismissed all claims over which it had original

     jurisdiction, but [the court] is not required to dismiss the

     case.” Id. Nevertheless, the Eleventh Circuit has “encouraged

     district courts to dismiss any remaining state claims when,

     as here, the federal claims have been dismissed prior to

     trial.” Raney v. Allstate Ins. Co., 370 F.3d 1086, 1089 (11th

     Cir. 2004).

           The FWDA claims depend on determinations of state law.

     “[S]tate courts, not federal courts, should be the final

     arbiters of state law.” Ingram v. School Bd. of Miami–Dade

     Cnty., 167 F. App’x 107, 108 (11th Cir. 2006). Furthermore,

     the Court finds that principles of judicial economy and comity

     weigh in favor of the Court declining to exercise supplemental

     jurisdiction over these claims.


                                      27
Case 8:19-cv-02750-VMC-CPT Document 130 Filed 12/29/20 Page 28 of 29 PageID 2809




           Accordingly, because the Court grants Defendants’ Motion

     for Summary Judgment with regard to the federal claims, and

     diversity jurisdiction does not exist, the Court in its

     discretion declines to exercise supplemental jurisdiction

     over the FWDA claims. See Nagy v. Taylor Cnty. Sch. Dist.,

     No. 5:16-CV-70-MTT, 2017 WL 4448579, at *14 (M.D. Ga. Oct. 5,

     2017)(“[B]ecause Defendants are entitled to judgment as a

     matter of law on the federal law claims, the Court declines

     to exercise supplemental jurisdiction over the state law tort

     claims.”). The     FWDA   claims, Counts I, II,         and   III, are

     dismissed without prejudice so they may be reasserted in state

     court.

           Accordingly, it is

           ORDERED, ADJUDGED, and DECREED:
     (1)   Defendants   Sheriff    Grady      Judd,   Reginald   Green,   and

           Joseph Hicks’ Motion for Summary Judgment (Doc. # 99) is

           GRANTED to the extent set forth herein.

     (2)   The Florida Wrongful Death Act claims, Counts I, II, and

           III, are DISMISSED WITHOUT PREJUDICE so that they may be

           reasserted in state court.

     (3)   The Clerk is directed to enter judgment in favor of

           Defendants   and    against    Plaintiff    Christina   Haegele,




                                         28
Case 8:19-cv-02750-VMC-CPT Document 130 Filed 12/29/20 Page 29 of 29 PageID 2810
